    Case 2:19-cv-00257-JRG Document 80 Filed 06/08/20 Page 1 of 1 PageID #: 1588



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION

     OYSTER OPTICS, LLC,                            §
                                                    §
                 Plaintiff,                         §
            v.                                      §
                                                    §
     INFINERA CORPORATION, CORIANT                             Case No. 2:19-cv-00257-JRG
                                                    §
     (USA) INC., CORIANT NORTH
                                                    §
     AMERICA, LLC, and CORIANT
                                                    §
     OPERATIONS, INC.,
                                                    §
                 Defendants.                        §
.
                                                ORDER

           Before the Court is the Parties’ Motion to Hold Claim Construction Hearing by Video Due

    to Novel Coronavirus Pandemic. Dkt. No. 78. The parties seek to hold the claim construction

    hearing currently scheduled for June 16, 2020, by video conference.

           In view of the single-term dispute and the current motion, the Court is willing to waive

    the hearing and proceed on the briefs, unless the counsel prefer to attend the hearing as

    currently structured. The parties are directed to file a joint notice by June 11, 2020, indicating

    their decisions.
            SIGNED this 3rd day of January, 2012.
           SIGNED this 8th day of June, 2020.




                                                        ____________________________________
                                                        ROY S. PAYNE
                                                        UNITED STATES MAGISTRATE JUDGE
